Citation Nr: 1139486	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-24 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hip condition. 

2. Whether new and material evidence has been received to reopen a claim for service connection for residuals of a traumatic head injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and several family members




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 2, 1977 to June 5, 1980, and from June 6, 1980 to August 9, 1983.  This second period constituted other than honorable service.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying entitlement to the benefits sought on appeal. 

In May 2011, a Travel Board hearing was held before the undersigned, a transcript of which is on file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board concludes that further development will be required before any final decision may be issued upon the matters on appeal. 

On the claim for service connection for a right hip condition, the Veteran contends that he has current right hip symptomatology, including arthritis, although arthritis has never been formally diagnosed by any treatment provider. He further alleges having sustained a right hip injury from having slipped on ice and falling directly on the hip while participating in basic training exercises in Fort Dix, New Jersey, and that he was not permitted to visit an orthopedic treatment provider at that time.   The Veteran maintains that his current right hip problems are therefore of service origin. 
Thus far, there is no VA medical examination or other competent private physician's pronouncement addressing the validity of the Veteran's theory.     Taking his assertions at face value as credible and competent, a VA examination is warranted inquiring into the nature and etiology of right hip disability. 

Under applicable law, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A (d)(2) (West 2002 & Supp. 2011); 38 C.F.R.                   § 3.159(c)(4)(i) (2011). The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Hence, a VA orthopedic examination for a hip condition will be requested. 

Turning to the petition to reopen service connection for residuals of a traumatic head injury, further action is necessary to apprise the Veteran of the specific evidentiary showing that must be met in order to reopen his claim, pursuant to the requirements of the Veterans Claims Assistance Act of 2000 (VCAA). The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

Moreover, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence. In carrying out this notice obligation, VA must consider the basis for the previous denial and then provide an explanation of what evidence would be needed to substantiate the element(s) found insufficient in the previous denial. The Court further held that failure to describe what would constitute "material" evidence,           in particular, in almost all circumstances will have a prejudicial effect upon the adjudication of the claim, and thus, the absence of such information would not be harmless error.

In this case, the Board had issued a July 1996 decision previously denying the claim for service connection for head injury residuals. The reason for that determination was in the underlying factual conclusion that the one indication of a head injury         in 1981 (with accompanying migraines) the Veteran experienced was during a period of military service on the basis of which he was formally ineligible to receive VA compensation benefits. The Board found that the Veteran had two recognized periods of active military service -- from November 2, 1977 to November 1, 1980, and then from November 2, 1980 to August 9, 1983 -- and that the character of discharge from the second period of service involved persistent and willful misconduct, and therefore, a bar to receipt of VA benefits. Consequently, to the extent the Veteran experienced any onset of head injury or related symptomatology during the second period of service, it could not be the future basis for any award of benefits. 

In connection with the current petition to reopen, the RO issued May 2008 VCAA notice correspondence to the Veteran which erroneously listed the last final denial of service connection for residuals of a head injury as an August 1989 RO rating decision, and moreover misstated the applicable basis for denial, never informing the Veteran anew that it was the character of discharge issue for his second period of service that was the existing grounds for denial of his claim for service connection premised upon a head injury. The Veteran must be duly apprised of what constitutes new and material evidence in this case. Consequently, the petition to reopen service connection for head injury residuals must be remanded for issuance of a supplemental VCAA notice that comports with the Kent holding.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran another VCAA letter providing a detailed and case-specific definition of the requirement of "new and material" evidence as it pertains to the Veteran's petition to reopen service connection for residuals of a head injury, as required by the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006). The correspondence issued should reflect the fact the last final denial of the Veteran's claim was through a July 1996 Board decision. The VCAA notice should further reflect that "material" evidence to reopen                the Veteran's claim may consist of any evidence which tends to establish: (1) that the character of his discharge from the period of military service from November 2, 1980 to August 9, 1983 was not a bar to receipt of VA benefits; and (2) that there is a causal nexus between the disability claimed, and his military service.

2. The RO/AMC should then schedule the Veteran for a VA orthopedic examination to with regard to a claimed right hip condition. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially provide a diagnosis of any disability associated with a claimed right hip condition. The examiner should then indicate whether any diagnosed disability at least as likely as not (50 percent or greater probability) was incurred during military service, based upon the Veteran's own assertions of           in-service injury as well as the medical documentation of record. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


